Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(e) with reference to Application Number: DKPA2014470565 filed on 09/12/2014, for priority under 35 U.S.C. §120 with reference to Application Number: DK2015/050277 filed on 09/11/2015, and for priority under 35 U.S.C. §120 with reference to Application Number: 15/509,368 filed on 03/7/2017.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
claim 1, line 8 should read “a measuring unit configured for measuring  an inspired gas”,
claim 1, line 15 should read “wherein the control unit is further configured  for simulating the effect”,
claims 2, 4 and 5, lines 1-2 should read “wherein the control unit is further configured for simulating the effect”,
claim 3, lines 1-2 should read “wherein the control unit is further configured for suggesting”,
claim 19, line 7 should read “a measuring unit configured for measuring  an inspired gas”,
claim 19, line 14 should read “wherein the decision support system is further configured  for simulating the effect”,
claim 20, line 9 should read “providing measurement means configured for measuring the inspired gas”, and
claim 20, line  16 should read “the control means is further configured for simulating the effect”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 19 and 20, limitation “a measurement unit arranged for measuring an inspired gas and/or a respiratory feedback of said patient…the control unit is adapted for using both the first data and the second data indicative of the respiratory feedback in the blood” (bold-face and emphasis added) renders claim indefinite. It appears that the second data indicative of the respiratory feedback in the blood is related back to a respiratory feedback of said patient, which means the “respiratory feedback of said patient” is required but the limitation “a measurement unit arranged for measuring an inspired gas and/or a respiratory feedback of said patient” (bold-face and emphasis added) implies that “a respiratory feedback of said patient” is optional. For examination purposes, the claim limitation is being read as “a measurement unit arranged for measuring an inspired gas and[[/or]] a respiratory feedback of said patient…the control unit is adapted for using both the first data and the second data indicative of the respiratory feedback in the blood” to remove the “or” term and to make the “respiratory feed of said patient” a requirement to the claim limitation.
	Claims 2-18 are rejected due to the claim dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clemmer et al. (U.S. Publication 6,148,814 hereinafter Clemmer) in view of Biondi et al. (U.S. Publication 2001/0004893 hereinafter Biondi).
Regarding claim 1, Clemmer discloses a mechanical ventilation system (Col. 7 Lines 56-58: ventilator 20; Col. 8 Lines 53-55: patient data base 30, protocol set 40; a processor 50, control line 90, ventilator 20) for respiration of an associated patient (Col. 7 Lines 55- 56: the patient 10 is mechanically supported by a ventilator 20), the mechanical ventilation system being adapted for providing decision support (Col. 8, Lines 57-60: said instruction is made known to a clinician and an input device 80 whereby said clinician can signal that each instruction has been accepted or declined; Col. 9, Lns. 8-17: protocol 40, given a particular patient data set, the system to make a patient treatment decision to generate one or more specific executable instructions for patient care) for mechanical ventilation, the mechanical ventilation system comprising: a ventilator (Col. 7 Lines 56-57: ventilator 20 provides pressurized gas to the patient) capable of mechanical ventilating said patient with one  medical gas (Col. 7 Lines 56-57: ventilator 20 provides pressurized gas to the patient), the ventilator having a plurality of settings (Col. 7 Lines 59-62: ventilators vary; most allow some or all of the following parameters to be set: VR, PEEP, inspiration time,…) comprising a positive end expiratory pressure setting (Col. 7: Line 62: PEEP), a control unit (Col. 8 Line 54: processor 50) configured to control the ventilator, and a measurement unit (Col. 8 Lines 2-5: patient parameters are measured, including HR, blood pressure, spontaneous respiratory rate, spontaneous tidal volume, and spontaneous inspiratory pressure- there must be a measurement unit to measure these parameters) configured for measuring an inspired gas (Col. 8 Line 5: spontaneous inspiratory rate) and a respiratory feedback of said patient in an expired gas (Table 1: expired minutes ventilation; Col. 7 Lines 51-53: variables in Table 1 including the expired minutes ventilation can be measured from the patient and/or calculated) in response to the mechanical ventilation (Col. 5 Lines 46-48: monitor patient care and patient parameters continuously over time in order to generate instructions for patient care), the measurement unit being capable of delivering first data to said control unit (Col. 8 Lines 54-56: processor 50 processing data and carry out protocol 40), wherein the control unit is adapted for using both the first data and second data (Col. 8 Lines 53-58: measured data are stored in patient data base, and protocol are generated based on the measured data) indicative of the respiratory feedback in the blood in physiological models (Col. 18, Line 55 and Col. 19, Lines 3-8: PEEP vs arterial oxygen partial pressure and PEEP vs blood pH) descriptive of gas exchange in the lungs of the patient, wherein the physiological models comprise a number of model parameters (Col. 18 Lines 55: arterial oxygen partial pressure; Col. 19 Lines 3-8: blood pH). 
Clemmer discloses the clinician manually approves or declines suggested ventilatory settings/parameters before administering such gas to the patient (Col. 8, Lines 57-60: said instruction is made known to a clinician and an input device 80 whereby said clinician can signal that each instruction has been accepted or declined) but does not disclose the control unit is further configured for simulating the effect on one or more of the model parameters from gas exchange parameters of the physiological models descriptive of gas exchange in the lungs of the patient, for a suggested value of the positive end expiratory pressure setting for the ventilator, and thereby provide decision support in relation to said suggested value of the positive end expiratory setting.
However, Biondi teaches disclose the control unit (Fig. 1, [0124], [0130]: processor 22 instructed the embedded controllers 12 and 14) is further configured for simulating the effect  ([0124] and [0125]: simulator 212 is provided to predict the pulmonary system of a patient using a set of breath parameters; predict the effect of change on the patent’s pulmonary system) on one or more of the model parameters from gas exchange of the physiological models descriptive of gas exchange in the lungs of the patient ([0128]: predict the effect of PEEP on lung volume and PEEP on function residual capacity) for a suggested value of the positive end expiratory pressure setting for the ventilator, and thereby provide decision support in relation to said suggested value of the positive end expiratory setting([0128]: positive end expiratory pressure).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to modify Clemmer’s control means to arrange for simulating the effect on one or more of the model parameters from gas exchange parameters of the physiological models descriptive of gas exchange in the lungs of the patient, for a suggested value of the positive end expiratory pressure setting for the ventilator, and thereby provide decision support in relation to said suggested value of the positive end expiratory setting, as taught by Biondi, for the benefit of aiding the clinician in better deciding a set of ventilator adjustments for patient based on simulating effect of different parameter on patient’s pulmonary system  (Biondi’s [0124] and [0125]).

Regarding claim 2, Clemmer, as modified, disclose the mechanical ventilation system according to claim 1, wherein the control unit (as modified, Clemmer’s processor 50 and Biondi’s simulator 212)  is further configured for simulating the effect on one or more model parameters of the physiological models for a plurality of values of the positive end expiratory pressure setting (Fig. 13 and [0128]: simulator 212 is capable of simulating to predict effect on lung volume and functional residual capacity from a plurality of values of the positive end expiratory pressure) for the ventilator, and thereby provide decision support in relation to said plurality of PEEP values ([0041] and [0128]:PEPP/positive end expiratory pressure; there are multiple data including multiple PEEP values that are measured and recorded to generate the predicted effect waveforms).
Regarding claim 3, Clemmer, as modified, discloses the mechanical ventilation system according to claim 1, wherein the control unit is further configured for suggesting an optimum value between the plurality of values of the positive end expiratory pressure setting for the ventilator (Clemmer’s Col.18, Lns. 55-58: PEEP level of the mechanical ventilator is adjusted to maintain the arterial partial pressure).
Regarding claim 4, Clemmer, as modified, discloses the mechanical ventilation system according to claim 1, wherein the control unit (as modified, Clemmer’s processor 50 and Biondi’s controllers 24 control the simulator 212) is further configured for simulating the effect on one, or more, parameters of the physiological models for one, or more, values in the positive end expiratory pressure setting for the ventilator performed by a simulation based on at least two previous values of the PEEP setting (Biondi’s [0124], [0125], and [0129]: simulator 212 simulates the adjustments to the ventilator in response to the set of breath parameters; clinician can experiment with new or old settings; historical setting and results- which indicate more than one PEEP settings) for the ventilation means.
Regarding claim 5, Clemmer, as modified, discloses the mechanical ventilation system according to claim 1, wherein the control unit is further configured for simulating the effect on one, or more, parameters of the physiological models (Biondi’s Paragraphs 124 and 128: simulator 212 simulates and predicts other physiological models are also possible such as on the effect of PEEP on lung volume and FRC, minute volume on blood oxygen and carbon dioxide levels, mean airway pressure on pulmonary blood flow, and other similar models) for one, or more, values in the positive end expiratory pressure setting for the ventilator performed by a simulation based on at least two simulated values (Paragraphs 124, 125, and 129: simulator 212 simulates the adjustments to the ventilator in response to the set of breath parameters; database 13 storing simulated historical patient protocols; clinician can experiment with new or old settings; historical setting and results- which indicate more than one PEEP settings which are simulated data) of the PEEP setting for the ventilation means.
Regarding claim 6, Clemmer, as modified, discloses the mechanical ventilation system according to claim 1, wherein the control unit comprises one or more positive end expiratory pressure models (Biondi’s Paragraph 128: simulator 212 predicts other physiological models are also possible such as on the effect of PEEP on lung volume and FRC), each PEEP model comprising a model parameter of a physiological model (Biondi’s Paragraph 128: simulator 212 predicts other physiological models are also possible such as on the effect of PEEP on lung volume - variable related to assessment of lung volume would be used) as a function of the PEEP settings (PEEP value would be the other variable) for the ventilator.
Regarding claim 7, Clemmer, as modified, discloses the mechanical ventilation system according to claim 6, wherein one or more of the positive end expiratory pressure models are adapted to the patient before initiating changes of the PEEP settings (Biondi’s [0124], [0128]: the clinician can experiment with new settings on the PEEPs and see the predicted effect while the actual setting remain unchanged and the patient is unaffected).
Regarding claim 8, Clemmer, as modified, discloses the mechanical ventilation system according to claim 7, wherein the one or more PEEP models are adapted to the patient by a learning module (Paragraph 131: the processor 22 uses real time event and pattern discrimination to determine when to store epochs of interest. In this way, the clinician 16 does not have to decide a priori what may be important), the learning module  having a set ofApplication No. 16/913,0044 Docket No.: 16MERM-HO63503NA Amendment dated November 6, 2020Preliminary Amendment a priori settings of PEEP model parameters  (Biondi’s Paragraph 129: the clinician 16 can compare stored historical patient data with current settings to learn whether the current intervention has been effective and whether the patient is progressing) based on the currently measured model parameter value of the corresponding physiological models.
Regarding claim 9, Clemmer, as modified, discloses the mechanical ventilation system according to claim 1, wherein one or more of the physiological models are adapted to the patient,  before initiating changes of the PEEP settings (Biondi’s [0124], [0128]: the clinician can experiment with new settings on the PEEPs and see the predicted effect while the actual setting remain unchanged and the patient is unaffected).
Regarding claim 12, Clemmer, as modified, discloses the mechanical ventilation system according to claim 1, wherein the control unit comprises one, or more, modules for choosing a PEEP changing strategy (Clemmer’s Tables 4: depending on whether a patient has barotrauma or not, different oxygenation therapy sequences, different increment of PEEP are applied) for the patient.
Regarding claim 15, Clemmer, as modified, disclose the mechanical ventilation system according to claim 1, wherein the control unit further comprises a plurality of clinical preference functions relating settings ofApplication No. 16/913,0045 Docket No.: 16MERM-HO63503NA Amendment dated November 6, 2020 Preliminary Amendmentpositive end expiratory pressure (Clemmer’s Table 8 shown different setting of PEEP depending on the critical level of arterial oxygenation) for the ventilation means to a corresponding set of clinical outcome variables.
Regarding claim 16, Clemmer, as modified, discloses the mechanical ventilation system according to claim 15, wherein the plurality of clinical preference functions are chosen from CPFs chosen from a database of possible CPFs (Clemmer’s Table 8 shown different setting of PEEP depending on the critical level of arterial oxygenation).
Regarding claim 17, Clemmer, as modified, discloses the mechanical ventilation system according to claim 15, wherein the plurality of clinical preference functions is applied for providing decision support related to an overall optimization of the PEEP setting (Table 8 shown different size of change of PEEP depending on the critical level of arterial oxygenation and patient’s clinical condition) of the mechanical ventilation for the patient.
Regarding claim 18, Clemmer, as modified, discloses the mechanical ventilation system according to claim 1, wherein the positive end expiratory pressure setting is further optimized with respect to other mechanical ventilation settings, the other mechanical ventilation settings being inspired oxygen (Clemmer’s Col. 21 Lines 45: PEEP and Fi02 are increased alternatively), tidal volume (Biondi’s [0146]: the ventilator continuously adjusts the pressure in order to provide a minimum pressure required to deliver a set tidal volume- which means tidal volume is also a considered variable in adjusting PEEP), pressure above PEEP (Biondi’s Paragraph 27: if airway pressure rises above the clinically indicated level of positive end expiratory pressure), and respiratory frequency (Clemmer’s Col. 19 Lines 2-3: MR/total respiration rate).
Regarding claim 19, Clemmer discloses a decision support system for providing decision support to an associated mechanical ventilation system (Col. 7 Lines 56-58: ventilator 20; Col. 8 Lines 53-55: patient data base 30, protocol set 40; a processor 50, control line 90, ventilator 20) for respiration aid of a patient (Col. 7 Lines 55- 56: the patient 10 is mechanically supported by a ventilator 20), the mechanical ventilation system comprising: a ventilator (Col. 7 Lines 56-57: ventilator 20 provides pressurized gas to the patient) capable of mechanical ventilating said patient with one medical gas (Col. 7 Lines 56-57: ventilator 20 provides pressurized gas to the patient) the ventilator having a plurality of settings (Col. 7 Lines 59-62: ventilators vary; most allow some or all of the following parameters to be set: VR, PEEP, inspiration time,…) comprising a positive end expiratory pressure setting (Col. 7: Line 62: PEEP), and a measurement unit (Col. 8 Lines 2-5: patient parameters are measured, including HR, blood pressure, spontaneous respiratory rate, spontaneous tidal volume, and spontaneous inspiratory pressure- there must be a measurement unit to measure these parameters) configured for measuring an inspired gas (Col. 8 Line 5: spontaneous inspiratory rate) and a respiratory feedback of said patient in an expired gas (Table 1: expired minutes ventilation; Col. 7 Lines 51-53: variables in Table 1 including the expired minutes ventilation can be measured from the patient and/or calculated) in response to the mechanical ventilation (Col. 5 Lines 46-48: monitor patient care and patient parameters continuously over time in order to generate instructions for patient care), the measurement unit being capable of delivering first data to said decision support system (Col. 8 Lines 54-56: processor 50 processing data and carry out protocol 40),Application No. 16/913,0046 Docket No.: 16MERM-HO63503NAAmendment dated November 6, 2020 Preliminary Amendmentwherein the decision support system is adapted for using both the first data and second data (Col. 8 Lines 53-58: measured data are stored in patient data base, and protocol are generated based on the measured data) indicative of the respiratory feedback in the blood in physiological models descriptive of gas exchange in the lungs of the patient, the physiological models (Col. 18, Line 55 and Col. 19, Lines 3-8: PEEP vs arterial oxygen partial pressure and PEEP vs blood pH) comprising a number of model parameters (Col. 18 Lines 55: arterial oxygen partial pressure; Col. 19 Lines 3-8: blood pH).
Clemmer discloses the clinician manually approves or declines suggested ventilatory settings/parameters before administering such gas to the patient (Col. 8, Lines 57-60: said instruction is made known to a clinician and an input device 80 whereby said clinician can signal that each instruction has been accepted or declined) but does not disclose the control unit is further configured for simulating the effect on one or more of the model parameters from gas exchange parameters of the physiological models descriptive of gas exchange in the lungs of the patient, for a suggested value of the positive end expiratory pressure setting for the ventilator, and thereby provide decision support in relation to said suggested PEEP value.
However, Biondi teaches disclose the control unit (Fig. 1, [0124], [0130]: processor 22 instructed the embedded controllers 12 and 14) is further configured for simulating the effect  ([0124] and [0125]: simulator 212 is provided to predict the pulmonary system of a patient using a set of breath parameters; predict the effect of change on the patent’s pulmonary system) on one or more of the model parameters from gas exchange of the physiological models descriptive of gas exchange in the lungs of the patient ([0128]: predict the effect of positive end expiratory pressure on lung volume and function residual capacity) for a suggested value of the positive end expiratory pressure setting for the ventilator, and thereby provide decision support in relation to said suggested PEEP value ([0128]: positive end expiratory pressure).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to modify Clemmer’s control means to arrange for simulating the effect on one or more of the model parameters from gas exchange parameters of the physiological models descriptive of gas exchange in the lungs of the patient, for a suggested PEEP value, and thereby provide decision support in relation to said suggested value of the positive end expiratory setting, as taught by Biondi, for the benefit of aiding the clinician in better deciding a set of ventilator adjustments for patient based on simulating effect of different parameter on patient’s pulmonary system  (Biondi’s [0124] and [0125]).

Regarding claim 20, Clemmer, as modified, discloses a method for operating a mechanical ventilation system (Col. 7 Lines 56-58: ventilator 20; Col. 8 Lines 53-55: patient data base 30, protocol set 40; a processor 50, control line 90, ventilator 20) for respiration of an associated patient (Col. 7 Lines 55- 56: the patient 10 is mechanically supported by a ventilator 20), the mechanical ventilation system being adapted for providing decision support for mechanical ventilation, the method comprising: providing ventilation means (Col. 7 Lines 56-57: ventilator 20 provides pressurized gas to the patient) capable of mechanical ventilating said patient with air and/or one or more medical gases (Col. 7 Lines 56-57: ventilator 20 provides pressurized gas to the patient), the ventilation means having a plurality of settings (Col. 7 Lines 59-62: ventilators vary; most allow some or all of the following parameters to be set: VR, PEEP, inspiration time,…) comprising a positive end expiratory pressure setting (Col. 7: Line 62: PEEP), providing control means (Col. 8 Lines 54-56: processor 50 processing data and carry out protocol 40), the ventilation means being controllable by said control means by operational connection thereto (Col. 8 Lines 54-56: processor 50 processing data and carry out protocol 40, and providing measurement means (Col. 8 Lines 2-5: patient parameters are measured, including HR, blood pressure, spontaneous respiratory rate, spontaneous tidal volume, and spontaneous inspiratory pressure- there must be a measurement unit to measure these parameters) configured for measuring the inspired gas (Col. 8 Line 5: spontaneous inspiratory rate)  and the respiratory feedback of said patient in the expired gas (Table 1: expired minutes ventilation; Col. 7 Lines 51-53: variables in Table 1 including the expired minutes ventilation can be measured from the patient and/or calculated) in response to the mechanical ventilation (Col. 5 Lines 46-48: monitor patient care and patient parameters continuously over time in order to generate instructions for patient care), the measurement means being capable of delivering first data to said control means (Col. 8 Lines 54-56: processor 50 processing data and carry out protocol 40), wherein the control means is adapted for using both the first data and second data (Col. 8 Lines 53-58: measured data are stored in patient data base, and protocol are generated based on the measured data)  indicative of the respiratory feedback in the blood in physiological models (Col. 18, Line 55 and Col. 19, Lines 3-8: PEEP vs arterial oxygen partial pressure and PEEP vs blood pH) descriptive of gas exchange in the lungs of the patient, the physiological models comprising a number of model parameters (Col. 18 Lines 55: arterial oxygen partial pressure; Col. 19 Lines 3-8: blood pH is too low… adjust PEEP and FIO2).
Clemmer discloses the clinician manually approves or declines suggested ventilatory settings/parameters before administering such gas to the patient (Col. 8, Lines 57-60: said instruction is made known to a clinician and an input device 80 whereby said clinician can signal that each instruction has been accepted or declined) but does not disclose the control means is further configured for simulating the effect on one, or more, model parameters selected from lung gas exchange parameters for a suggested value of the positive end expiratory pressure setting for the ventilation means, and thereby provide decision support in relation to said suggested value of the positive end expiratory pressure setting value.
However, Biondi teaches disclose the control unit (Fig. 1, [0124], [0130]: processor 22 instructed the embedded controllers 12 and 14) is further configured for simulating the effect  ([0124] and [0125]: simulator 212 is provided to predict the pulmonary system of a patient using a set of breath parameters; predict the effect of change on the patent’s pulmonary system) on one or more of the model parameters from gas exchange of the physiological models descriptive of gas exchange in the lungs of the patient ([0128]: predict the effect of positive end expiratory pressure on lung volume and function residual capacity) for a suggested value of the positive end expiratory pressure setting for the ventilation means, and thereby provide decision support in relation to said suggested value of the positive end expiratory pressure setting value ([0128]: positive end expiratory pressure).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to modify Clemmer’s control means to arrange for simulating the effect on one, or more, model parameters selected from lung gas exchange parameters for a suggested value of the positive end expiratory pressure setting for the ventilation means, and thereby provide decision support in relation to said suggested value of the positive end expiratory pressure setting value, as taught by Biondi, for the benefit of aiding the clinician in better deciding a set of ventilator adjustments for patient based on simulating effect of different parameter on patient’s pulmonary system  (Biondi’s [0124] and [0125]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clemmer and Biondi, as applied to claim 1 above, and further in view of Blanch et al. (U.S. Publication 2014/0171817 hereinafter Blanch).
Regarding claim 10, Clemmer as modified, discloses the mechanical ventilation system according to claim 1. 
Clemmer does not disclose one or more additional physiological models are further descriptive of carbon dioxide transport for the patient.
However, Blanch teaches one or more additional physiological models (Paragraphs 33 and 34: estimating actual PEEP using a combination of multiple parameters such as flow/volume trajectory, CO2 flow/volume trajectory, CO2/volume ratio), are further descriptive of carbon dioxide transport for the patient (Paragraphs 33 and 34: estimating actual PEEP using a combination of multiple parameters such as flow/volume trajectory, CO2 flow/volume trajectory, CO2/volume ratio).
Therefore, it would have been obvious to on ordinary skill in the art before the effective filling date of the invention to modify Clemmer’s mechanical ventilation system to have one additional physiological models are further descriptive of carbon dioxide transport for the patient, as taught by Blanch for the benefit of achieving a known result with known method within the field of endeavor.
Regarding claim 11, Clemmer as modified, discloses the mechanical ventilation system according to claim 10, wherein at least two physiological models (Col. 16 Lines 40-4: run protocol based on most recent ABG- this means there is a specific protocol or suggest parameters which include PEEP would be use depend on the Arterial Blood Gas (ABG) result); Blanch’s [0033] and [0034]: estimating actual PEEP using a combination of multiple parameters such as flow/volume trajectory, CO2 flow/volume trajectory, CO2/volume ratio) are integrated by having one or more variables in common (the CO2 level could be extracted from the measured ABG and the CO2 volume/ratio).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clemmer and Biondi as applied to claims 1 and 12 above, and further in view of Tingay et al. (WO 2012/139159) hereinafter Tingay.
Regarding claim 13, Clemmer as modified, discloses the mechanical ventilation system according to claim 12.
Clemmer as modified, does not explicitly disclose a PEEP changing strategy is based on an assumption of lung recruitment wherein an airway pressure is applied followed by stepwise PEEP reduction until an optimal balance is reached.
However, Tingay teaches a PEEP changing strategy is based on an assumption of lung recruitment wherein an airway pressure (Page 13 lines 12-13: providing a maximum PEEP value) is applied followed by stepwise PEEP reduction (Paragraph 13 lines 14-15: repeatedly decreasing the PEEP value in a stepwise manner) until an optimal balance is reached (Page 13 lines 16-17: until the compliance of the patient’s respiratory system has decreased over at least two consecutive PEEP decrement steps). 
Therefore, it would have been obvious to on ordinary skill in the art before the effective filling date of the invention to modify Clemmer’s mechanical ventilation system to adapt a PEEP changing strategy is based on an assumption of lung recruitment wherein an airway pressure is applied followed by stepwise PEEP reduction until an optimal balance is reached, a taught by Tingay, for the benefit of selecting the lowest PEEP value with the best compliance (Page 17 lines 23-24).
Regarding claim 14, Clemmer as modified, discloses the mechanical ventilation system according to claim 12.
Clemmer as modified, does not explicitly disclose one choice of PEEP changing strategy is based on a stepwise increase of PEEP until an optimal balance is reached.
However, Tingay teaches one choice of PEEP changing strategy is based on a stepwise increase of PEEP (Page 13 lines 8-9: repeatedly increasing the PEEP value in a stepwise manner) until an optimal balance is reached (Page 13 lines 10-12: until the compliance of the patient’s respiratory system has not increased for at least two consecutive PEEP increment steps).
Therefore, it would have been obvious to on ordinary skill in the art before the effective filling date of the invention to modify Clemmer’s mechanical ventilation system to adapt one choice of PEEP changing strategy is based on a stepwise increase of PEEP until an optimal balance is reached, as taught by Tingay, for the benefit of providing a maximum PEEP values and a corresponding maximum compliance value (Page 13 lines 12-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785